DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-20 of U.S. Application 16/747850 filed on January 21, 2020 have been examined.

Allowable Subject Matter
Claims 1, 14, and 20 are allowed over the prior art of record.
The closest prior art of record is Wang et al., US 20150254988 A1, Oakley et al., US 20150232181 A1, and King et al., “UAV Failure Rate Criteria for Equivalent Level of Safety,” Buchmueller et al., US 20160171896 A1, and Zeineh, US 20030227395 A1, hereinafter referred to as Wang, Oakley, King, Buchmueller, and Zeineh, respectively.
The following is an examiner’s statement of reasons for allowance:
 
Wang discloses an unmanned aerial system wherein the flight of an unmanned aerial vehicle is subject to various constraints and violation of those constraints may result in corresponding limitations and modifications to the flight of the unmanned aerial vehicle. 

Oakley discloses an unmanned aerial system wherein the unmanned aerial system is modular in nature and various components can be detachably connected including flight limiting components. 

King discloses a safety standard for unmanned aerial vehicles. 

Buchmueller discloses an unmanned aerial system wherein an unmanned vehicle is equipped with a sense and avoid system to detect objects that may interference with the unmanned vehicle, and control the unmanned vehicle accordingly. 

Zeineh discloses defining a plurality of prohibited areas for aircraft, where the prohibited areas include progressive warnings based on an aircraft’s position.

As to claims 1, 14, and 20, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest:

A method comprising:
attaching a highly reliable flight limiting device (FLD) to a low operational reliability unmanned aerial system (UAS), wherein the FLD comprises an FLD processor, wherein the FLD is detachably attached to the UAS, wherein the UAS has an operational reliability of at least 1*10-7 of preventing the UAS from crossing at least one flight boundary when the FLD is detachably attached to the UAS, and wherein the UAS has a lower operational reliability when the FLD is detached from the UAS;
determining, by a processor of the FLD having addressable memory, a three-dimensional position of the (UAS) relative to the at least one flight boundary encompassing a prohibited flight area;
determining, by the processor of the FLD, an error in a trajectory of the UAS that will cross the at least one flight boundary within a set time, wherein the error is determined based on the determined three-dimensional position of the UAS; and
effecting, by the processor of the FLD, at least one flight limitation based on the determined error in the trajectory, wherein the effected at least one flight limitation prevents the UAS from entering the prohibited flight area.

A system comprising:
a low operational reliability unmanned aerial system (UAS) comprising a UAS processor with addressable memory; and
a highly reliable flight limiting device (FLD) detachably attached to the low operational reliability UAS, the FLD comprising:
a FLD processor having addressable memory, the FLD processor configured to:
determine a three-dimensional position of the UAS relative to at least one flight boundary encompassing a prohibited flight area;
determine an error in a trajectory of the UAS that will cross the at least one flight boundary within a set time, wherein the error is determined based on the determined three-dimensional position of the UAS; and
effect at least one flight limitation of the UAS based on the determined error in the trajectory, wherein the effected at least one flight limitation prevents the UAS from entering the prohibited flight area;
wherein the UAS has an operational reliability of at least 1*10-7 of preventing the UAS from crossing at least one flight boundary when the FLD is detachably attached to the UAS, and wherein the UAS has a lower operational reliability when the FLD is detached from the UAS.

A method comprising:
attaching a highly reliable flight limiting device (FLD) to a first low operational reliability unmanned aerial system (UAS) having a processor and addressable
memory, wherein the highly reliable FLD is detachably attached to the first UAS, and wherein the first UAS has an operational reliability of at least 1*10-7 of preventing the first UAS from crossing at least one flight boundary when the FLD is detachably attached to the first UAS;
detaching the highly reliable FLD from the first UAS, wherein the first UAS has a lower operational reliability when the highly reliable FLD is detached from the first UAS;
attaching the highly reliable FLD to a second low operational reliability UAS having a processor and addressable memory, wherein the highly reliable FLD is detachably attached to the second UAS, wherein the second UAS has an operational reliability of at least 1*10-7 of preventing the second UAS from crossing the at least one flight boundary when the highly reliable FLD is detachably attached to the second UAS, and wherein the second UAS has a lower operational reliability when the highly reliable FLD is detached from the second UAS;
determining, by a processor of the highly reliable FLD having an addressable memory, a three-dimensional position of the highly reliable FLD relative to the at least one flight boundary encompassing a prohibited flight area;
determining, by the processor of the highly reliable FLD, an error in a trajectory of the second UAS that will cross the at least one flight boundary within a set time, wherein the error is determined based on the determined three-dimensional position of the FLD; and
effecting, by the processor of the highly reliable FLD, at least one flight limitation based on the determined error in the trajectory, wherein the effected at least one flight limitation prevents the second UAS from entering the prohibited flight area.

Claims 2-13 depend from claim 1, and claims 15-19 depend from claim 14, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668